Browne, Justice, delivered the opinion of the Court : This was an action of debt brought by the county of Macoupin against Tristam P. Hoxey, John Wilson, and Charles Storer, on a bond given by the said Hoxey, as clerk of the County Commissioners’ Court of Macoupin county, with the said Wilson and Storer, his sureties. The writ issued against the three defendants, Hoxey, Wilson, and Storer. The sheriff of the aforesaid county made his return that the writ was executed on all the defendants. A declaration was filed against all of the defendants. Hoxey, only, pleaded to the declaration, and the cause was submitted to the Court for trial, without the intervention of a jury. The Circuit Court rendered judgment against Hoxey alone. This was clearly erroneous. The judgment of the Circuit Court of Macoupin county, is reversed with costs ; and the cause remanded with directions to render judgment against all of the defendants. Judgment reversed. Note. See Kimmel v. Shultz et al., Breese 128 ; Russell et al. v. Hogan et al., 1 Scam.